In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00168-CR
           No. 02-22-00169-CR
      ___________________________

       ROBERT TROSTEL, Appellant

                      V.

     THE STATE OF TEXAS, Appellee


   On Appeal from the 235th District Court
             Cooke County, Texas
  Trial Court Nos. CR20-00064, CR20-00065


  Before Sudderth, C.J.; Kerr and Birdwell, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant Robert Trostel attempts to appeal from an order denying his motion

to modify the conditions of his deferred adjudication community supervision in two

cases. But “we have no jurisdiction to review an order denying a motion to modify

the conditions of deferred adjudication community supervision” as it is not a final

judgment or an appealable order. Bater v. State, Nos. 02-18-00420-CR, 02-18-00421-

CR, 02-18-00422-CR, 2018 WL 5993341, at *1 (Tex. App.—Fort Worth Nov. 15,

2018, no pet.) (per curiam) (mem. op.); see Basaldua v. State, 558 S.W.2d 2, 5 (Tex.

Crim. App. 1977) (holding that an order granting or denying a motion to modify

probation conditions is not appealable); see also Davis v. State, 195 S.W.3d 708, 711

(Tex. Crim. App. 2006) (noting that “an order modifying the terms or conditions of

deferred adjudication is not in itself appealable”); Corona v. State, Nos. 02-19-00060-

CR, 02-19-00061-CR, 2019 WL 2134163, at *1 (Tex. App.—Fort Worth May 16,

2019, no pet.) (per curiam) (mem. op.) (reiterating that “[o]rders modifying conditions

of community supervision are not appealable”).

      Accordingly, we notified Appellant of our concern that we lacked jurisdiction

over his appeals.1    We warned that we would dismiss the appeals for want of



      1
         Initially, we notified Appellant of our jurisdictional concerns because, among
other things, the trial court’s certification indicated that these were plea-bargain cases
and that Appellant had no right to appeal in either case. Appellant responded by
clarifying that he intended to appeal the trial court’s ruling on his motion to modify
the conditions of his deferred adjudication community supervision. We replied with a

                                            2
jurisdiction unless, within ten days, Appellant or any other party showed grounds for

continuing the appeals. See Tex. R. App. P. 44.3. More than ten days have passed,

and we have not received a response.

      Therefore, we dismiss the appeals for want of jurisdiction. See Tex. R. App. P.

43.2(f); see also Corona, 2019 WL 2134163, at *1 (dismissing for want of jurisdiction

after attempted appeals from orders modifying conditions of deferred adjudication

community supervision); Bater, 2018 WL 5993341, at *1 (similar).



                                                     /s/ Bonnie Sudderth

                                                    Bonnie Sudderth
                                                    Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 6, 2022




letter reiterating our jurisdictional concerns due to the lack of an appealable order.
Appellant has not responded to our second letter.


                                          3